Citation Nr: 0518283	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  99-03 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUES

1.  Entitlement to an increased rating for asthma, rated as 
10 percent disabling.

2. Entitlement to an increased initial evaluation of 
gastroesophageal reflux disease with hiatal hernia, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from October 1989 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November and December 1998 rating 
determinations of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).

A hearing was held at the RO in May 2002 before the 
undersigned Veterans Law Judge.

The case was previously remanded to the RO in June 2003 and 
May 2004.


FINDINGS OF FACT

1.  The veteran's FEV-1's were 102 percent of predicted and 
94.4 percent of predicted.  

2.  His FEV-1/FVC's were 80 and 85.9.  

3.  Daily inhalational or oral bronchodilator therapy is not 
required.

4.  Inhalational anti-inflammatory medication is not 
required.

5.  The veteran does not have dysphagia or associated 
substernal, shoulder, or arm pain.

6.  He does not have material weight loss, hematemesis, 
anemia, or melena.

7.  His gastroesophageal reflux disease with hiatal hernia is 
not productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 
6602 (2004).

2.  The criteria for a disability rating in excess of 10 
percent for gastroesophageal reflux disease with hiatal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7346 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a May 2004 letter from the RO to the claimant.  In this case, 
the claimant was informed of the duty to notify, the duty to 
assist and to obtain records and examinations or opinions.  
The claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
claimant was also provided notice that he should submit 
pertinent evidence in his possession.  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist and the duty to obtain records and 
opinions.  The claimant was specifically advised of the type 
of evidence that would establish the claim.  The claimant has 
been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  

However, only after the November 1998 rating decision was 
promulgated did the AOJ, in May 2004, provide explicit notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  
Specifically, the claimant was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The claimant was notified that he should complete 
and return a VA Form 21-4142 for each provider so that VA 
could request identified medical evidence, and that he could 
obtain and send us the information himself.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the claimant in May 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
claimant was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  In that regard, 
after the notice in May 2004, the AOJ obtained an additional 
VA examination in September 2004.  The timing-of-notice error 
was sufficiently remedied by the process carried out after 
the May 2004 VCAA letter so as to provide the claimant with a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).  The timing-of-
notice error was thus nonprejudicial in this case because the 
error did not affect the essential fairness of the 
adjudication.  Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA examinations were conducted in December 1999 
and September 2004 and private and VA treatment records have 
been obtained.  The records satisfy 38 C.F.R. § 3.326.  The 
Board notes that the veteran reported having had treatment at 
Mt. Carmel East Hospital for his gastrointestinal disorder.  
At his hearing he stated that he would obtain these records, 
but he did not do so.  Pursuant to the Board's May 2004 
remand, the RO requested that he complete an authorization 
form so that the RO could obtain these records.  He did not 
respond to the RO's request.  The VA has done all reasonably 
possible to obtain the records mentioned by the veteran, and 
no further attempt to obtain them need be made.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issue being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Pertinent law and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Asthma

The veteran has appealed the denial of a disability rating in 
excess of 10 percent for asthma.  He argues that he uses 
inhalers and he testified in May 2002 that he is supposed to 
be on inhalers twice a day every day.  Transcript at 26.  

The provisions of 38 C.F.R. § 4.97, Diagnostic Code 6602 
provide:

6602           Asthma, bronchial:  
               FEV-1 less than 40-percent predicted, or; FEV-
1/FVC less  
                 than 40 percent, or; more than one attack pe
r week  
                 with episodes of respiratory failure, or; re
quires  
                 daily use of systemic (oral or parenteral) h
igh dose  
                 corticosteroids or immuno-
suppressive medications ........ 100  
               FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of  
                 40 to 55 percent, or; at least monthly visit
s to a  
                 physician for required care of exacerbations
, or;  
                 intermittent (at least three per year) cours
es of  
                 systemic (oral or parenteral) corticosteroid
s ............. 60  
               FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of  
                 56 to 70 percent, or; daily inhalational or 
oral  
                 bronchodilator therapy, or; inhalational  
                 anti-
inflammatory medication .............................. 30  
               FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of  
                 71 to 80 percent, or; intermittent inhalatio
nal or  
                 oral bronchodilator therapy ................
............... 10  
               Note: In the absence of clinical findings of a
sthma at  
                 time of examination, a verified history of a
sthmatic  
                 attacks must be of record.  

VA pulmonary function testing in December 1999 revealed a pre 
dilator FEV-1 of 100 percent of predicted and a post dilator 
FEV-1 of 102 percent of predicted.  Actual pre dilator FEV-
1/FVC was 80 with predicted of 85 and post dilator FEV-1/FVC 
was 84.  The September 2004 VA examination report revealed an 
FEV-1 of 94.4 percent of predicted and an FEV-1/FVC of 107.1.  
Thus, he does not have an FEV-1 of 56- to 70-
percent predicted, or an FEV-1/FVC of  56 to 70 percent.

Evidence shows that he has been prescribed Albuterol, 
Ventolin and Proventil inhalers or aerosols.  In April 1997, 
he reported that he used Proventil 2-3 times per week.  After 
private emergency room treatment in November 1997, Albuterol 
was prescribed, 2 puffs every 4 hours as needed.  In 
September 1998, he reported that he had been out of Proventil 
inhaler for a couple of weeks.  During the hearing at the RO 
in December 1999, he reported that he was on no medication 
but that he was supposed to use a Proventil inhaler 4 times a 
day; however, the Proventil did not help him much.  He was 
currently out of his prescription.  During the hearing before 
the undersigned in May 2002, he reported that he was supposed 
to be on inhalers twice a day every day, but that he could 
not be on the inhalers due to their cost.  At the time of the 
September 2004 VA examination, he reported that he used 
Albuterol when he could not breathe and that he averaged 1 to 
2 attacks a month with April to June being the worst time.  
In light of this evidence, the Board concludes that 
daily inhalational or oral bronchodilator therapy is not 
required.  The Board notes that at the time of the December 
1999 VA examination, the veteran reported that he had attacks 
about 3-4 times a day and that his attacks lasted 
approximately 15 minutes and he used breathing exercises and 
inhalers to try to relieve this.  However, the preponderance 
of the evidence is against daily inhalational or oral 
bronchodilator therapy being required.  

The Board also notes that the veteran was prescribed 
prednisone after an acute asthmatic attack in April 1997, and 
that at the time of the May 1997 VA examination, the veteran 
reported that he was using Azmacort metered dose inhalers.  
However, no inhalational anti-inflammatory medication is 
shown since then.  Albuterol, Ventolin, and Proventil have 
been reported to have been used since then, and inhalational 
anti-inflammatory medication has not.  The veteran has 
testified that he was on no medication and that he cannot use 
inhalers due to their cost.  In light of the above, the Board 
concludes that the veteran does not currently require 
inhalational anti-inflammatory medication.

The Board has reviewed the rating schedule and can find no 
other Diagnostic Code which is more favorable.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a disability rating in excess of 10 percent for 
asthma.

Gastroesophageal reflux disease with hiatal hernia 

The veteran has appealed the denial of a disability rating in 
excess of 10 percent for gastroesophageal reflux disease with 
hiatal hernia.  He testified in May 2002 that he has chest 
pain with his hernia, in his sternum area.  He stated that it 
changed at times from a constant dull irritation to a sharp 
pain, like an elephant sitting on his chest.  Transcript at 
20.  

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
gastroesophageal reflux disease with hiatal hernia.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern.  See Fenderson v. West, 
12 Vet. App. 119, 26 (1999) (citing Francisco v. Brown, 7 
Vet. App. 55 (1994)).  As to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date of the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  The 
evidence reflects that the condition has not significantly 
changed and a uniform rating is warranted.

The Board observes in passing that certain portions of the 
rating schedule concerning the digestive system were revised, 
effective July 2, 2001.  However, the changes have no impact 
on this case and Diagnostic Code 7346 was not changed.  
Therefore, there is no issue as to which version, new or old, 
is more favorable.  See, e.g., VAOPGCPREC 7- 2003 (Nov. 19, 
2003).

The provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346 
provide:

7346 Hernia hiatal:  
  Symptoms of pain, vomiting, material weight loss and hemate
mesis or  
  melena with moderate anemia; or other symptom combinations 
productive  
  of severe impairment of health ............................
............... 60  
  Persistently recurrent epigastric distress with dysphagia, 
pyrosis,  
  and regurgitation, accompanied by substernal or arm or shou
lder pain,  
  productive of considerable impairment of health ...........
............... 30  
  With two or more of the symptoms for the 30 percent evaluat
ion of  
  less severity .............................................
...............                        10. 

The evidence shows that the veteran's gastroesophageal reflux 
disease with hiatal hernia is manifested primarily by 
complaints of retrosternal burning, heartburn, or burning in 
the throat, some epigastric pain and vomiting on eating 
certain foods.  The evidence does not show dysphagia, 
significant weight loss, melena or anemia.

With regard to weight loss or anemia, the veteran weighed 188 
pounds in April 1997, 180 pounds in September 1998 and 176 
pounds in January 1999.  During his hearing in May 2002, he 
testified that his weight fluctuated by 3-10 pounds.  At the 
time of the September 2004 VA examination, the veteran 
reported that he was unable to lose weight, and it was 
reported that he was obese and weighed 214 pounds.  Although 
the veteran reported in an April 1999 examination that he had 
had a 30 pound weight loss, at his December 1999 RO hearing, 
he ascribed this to being happier and more physical at that 
time.  There is no indication of significant weight loss 
because of gastrointestinal problems.  A February 2000 
private medical record shows a normal CBC, and there is no 
evidence showing anemia.  The veteran asserted in April 1999 
that he has had recurrent hematemesis.  However, subsequent 
records did not show hematemesis, and he has submitted no 
treatment records showing treatment for hematemesis.

The veteran has not claimed that he has dysphagia, or 
difficulty in swallowing.  The May 1997 VA upper 
gastrointestinal study revealed normal esophageal motility.  
While the April 1999 VA examination report indicates that he 
had a Schatski ring or probable Schatski ring, the September 
2004 VA esophagogastroduodenoscopy revealed only mild 
esophagitis.  The Board concludes that the evidence does not 
show dysphagia.  

The veteran has complaints of recurrent epigastric distress, 
pyrosis, or heartburn, and regurgitation but on the most 
recent examinations reported that his regurgitation was only 
with certain foods.  He complained of recurrent retrosternal 
burning on VA examination in April 1999; his abdomen was soft 
and nontender.  On VA evaluation in January 1999, he stated 
that his stomach was bothering him but clinically he was in 
no acute distress and his abdomen was nontender; he had not 
been taking medication.  On VA examination in May 2000, he 
had only minimal pain in the mid epigastric distribution with 
palpation of the abdomen.  At the time of the September 2004 
VA examination, he was not taking any medications for his 
symptoms and his abdomen was soft with no tenderness, masses, 
or organomegaly.  

The evidence does not show any significant substernal or 
shoulder or arm pain related to his gastroesophageal reflux 
disease with hiatal hernia.  In February 2000 he reported 
symptoms of pressure in the chest but the symptoms were of 
mild severity and were relieved by belching.  While he 
testified in May 2002 that he was hospitalized in July 2001 
at Mt. Carmel Hospital with chest pain symptoms, he stated 
that he would submit those records but he did not, and he did 
not respond to the RO's August 2004 request to provide 
authorization so that the RO could obtain records on his 
behalf.  

The veteran stated during his hearing in May 2002 that before 
the hospital admission to Mt. Carmel Hospital in July 2001, 
he was throwing up about once a day and sometimes twice, and 
that he had not been eating because it was causing him pain, 
but he reported that he had lost only a little weight during 
that period.  Again, the records from Mt. Carmel Hospital are 
not available to the VA.  In September 2004, the veteran 
reported vomiting but only with certain foods which he 
avoided.  He also stated that he had been unable to lose 
weight at the time of the hearing.  

Although the veteran does have symptoms related to his 
gastroesophageal reflux disease with hiatal hernia, the 
record does not show such persistent recurrent epigastric 
distress with substernal or shoulder pain as to reflect 
considerable impairment of health.  He has not, as described 
below, lost considerable time from work due to his 
gastroesophageal reflux disease with hiatal hernia, he has 
not consistently taken medication for it, and he has not had 
significant weight loss despite his reports of vomiting.  

In light of the above, the Board concludes that an increased 
rating under Diagnostic Code 7346 is not warranted.

The Board has reviewed the rating schedule and can find no 
other Diagnostic Code which is appropriate.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Extraschedular consideration

Preliminary review of the record reveals that while the RO 
cited 38 C.F.R. § 3.321(b)(2) (2004) in the February 1999 
statement of the case, the RO did not expressly consider 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004) for the claims on appeal.  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2004) in the first 
instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that the veteran has 
asserted that he has lost several jobs due to being unable to 
perform the required work and that jobs with dust involved 
make him congested and then ill at the stomach until he 
vomits and has to leave the jobs.  He also reports that his 
disorders have left him disabled to the extent that he can 
not do many things which most people consider normal.  He 
testified in December 1999 that he had had a desk job which 
brought on an attack due to the atmosphere of the building.  
Transcript at 17.  The Board also notes that the veteran has 
been to the emergency room at least 6 times since 1997.  
However, he testified in December 1999 that he had not lost 
any time from work at his job as a juvenile corrections 
officer, which he had had for 6 weeks.  At the time of the 
May 2002 hearing, he testified that he had worked there for 2 
years, and that he had worked there on average 5 days a week 
with 3 days per week being 16 hour days.  At the time of the 
May 2002 hearing, he was working as an aid in a school in the 
audiovisual department and he was taking classes.  He had 
lost no more than 5 days total since January 2002.  At the 
time of the September 2004 VA examination, he was employed as 
a truck driver.  In light of the above, the Board concludes 
that there has not been marked interference with employment 
or frequent periods of hospitalization due to the disability 
at issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question. VAOPGCPREC. 6-96 (1996).


ORDER

A disability rating in excess of 10 percent for asthma is 
denied.

An initial disability rating in excess of 10 percent for 
gastroesophageal reflux disease with hiatal hernia is denied.




	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


